UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Re:For the period ended September 13, 2007 COMMISSION FILE NUMBER: 0-22216 Suite 1710 - 650 West Georgia Street Vancouver, British Columbia Canada V6B 4N9 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-For Form 40-F Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes¨ Noþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 13g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No þ If ‘Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): EXHIBIT LIST 31 CEO Certificate of Interim Filings June 30, 2007 32 CFO Certificate of Interim Filings June 30, 2007 99.1 MD&A June 30, 2007 99.2 Press release, datedJuly 24, 2007 - Sprott Asset Management acquires 9.8% of Canadian Zinc -$10 Million Financing Closed 99.3 Press release, datedAugust 8, 2007 - Nahanni National Park Reserve Expansion - Canadian Zinc's Rights Respected 99.4 Press release, dated August 14, 2007 - Underground Exploration Continues at Prairie Creek Mine 99.5 Press release, dated August 21, 2007 -Sprott Asset Management Controls 15.6% of Canadian Zinc SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CANADIAN ZINC CORPORATION Date:September 14, 2007 By: /s/ John F. Kearney John F. Kearney President and Chairman Financial Statements (Unaudited – Prepared By Management) (A Development Stage Company) June 30, 2007 Index Balance Sheets Statements of Operations and Deficit Statements of Cash Flows Notes to Financial Statements CANADIAN ZINC CORPORATIONBalance Sheets as at June 30, 2007 (Unaudited – prepared by management) June 30 December 31 2007 2006 (unaudited) (audited) ASSETS Current assets Cash and cash equivalents $ 950,145 $ 13,608,364 Short-term investments (Note 2) 24,999,894 15,478,718 Marketable securities (Note 2) 125,000 250,000 Other receivable and prepaid expense 195,104 269,426 26,270,143 29,606,508 Resource interests (Note 3) 30,885,014 26,700,256 Plant and equipment (Note 4) 417,267 455,422 $ 57,572,424 $ 56,762,186 LIABILITIES Current liabilities Accounts payable and accrued liabilities $ 1,058,268 $ 464,347 Future income tax liabilities (Note 8) 3,863,600 1,134,000 Asset retirement obligations (Note 5) 1,418,574 1,380,120 6,340,442 2,978,467 SHAREHOLDERS' EQUITY Share capital (Note 6) 57,907,812 59,993,621 Contributed surplus (Note 6) 6,248,794 6,478,846 Deficit (12,924,624 ) (12,688,748 ) 51,231,982 53,783,719 $ 57,572,424 $ 56,762,186 See accompanying notes Approved by the Directors: “John F. Kearney” “Robert Gayton” John F. Kearney Robert Gayton 1 CANADIAN ZINC CORPORATIONStatements of Operations and Deficit As at June 30, 2007 (Unaudited – prepared by management) Three Months ended June 30 2007 Three Months ended June 30 2006 Six Months ended June 30 2007 Six Months ended June 30 2006 Income Interest Income $ 331,102 $ 225,490 651,108 $ 406,851 Expenses Amortization of office furniture and equipment 1,001 1,090 1,921 2,182 Listing and regulatory fees 11,567 3,034 45,103 30,157 Management and directors fees 63,000 146,000 127,200 195,600 Office and general 55,393 70,020 159,608 173,553 Professional fees 68,221 42,819 161,515 130,587 Project evaluation - 14,784 39,009 29,506 Shareholder and investor communications 178,328 82,416 227,628 135,085 Stock based compensation - 191,473 - 191,473 Write down on marketable securities 125,000 - 125,000 - 502,510 551,636 886,984 888,143 Net loss for the period (171,408 ) (326,146 ) (235,876 ) (481,292 ) Deficit, beginning of period (12,753,216 ) (11,357,478 ) (12,688,748 ) (11,202,332 ) Deficit, end of period $ (12,924,624 ) $ (11,683,624 ) (12,924,624 ) $ (11,683,624 ) Loss per share - basic and diluted $ (0.00 ) $ (0.00 ) (0.00 ) $ (0.01 ) Weighted average number of commonshares outstanding– basic and diluted $ 108,246,437 $ 94,529,214 108,030,790 $ 91,981,502 See accompanying notes 2 CANADIAN ZINC CORPORATION(a development stage company) Statements of Cash Flows(Unaudited – prepared by management) Three Months ended June 30 2007 Three Months ended June 30 2006 Six Months ended June 30 2007 Six Months ended June 30 2006 Cash flows from (used in) operating activities Loss for the period $ (171,408 ) $ (326,146 ) (235,876 ) $ (481,292 ) Adjustment for items not involving cash: - amortization of office furniture and equipment 1,001 1,090 1,921 2,182 - write down on marketable securities (Note 2) 125,000 - 125,000 - - stock based compensation - 191,473 - 191,473 (45,407 ) (133,583 ) (108,955 ) (287,637 ) Change in non-cash working capital items: - other receivables and prepaid expenses (23,969 ) (63,221 ) 74,322 (64,503 ) - accounts payable and accrued liabilities 435,604 818,027 593,921 1,031,176 366,228 621,223 559,288 679,036 Cash flows from financing activities Proceeds from shares issued and subscribed, net of issuance costs 310,239 83,249 413,739 9,693,107 Cash flows from (used in) investing activities Purchase of equipment (5,379 ) (75,134 ) (31,632 ) (79,035 ) Short-term investments (Note 2) (15,097,186 ) - (9,521,176 ) - Lease and property abandonment deposit - (175,000 ) (30,000 ) (205,000 ) Deferred exploration and development costs, excluding amortization and accretion (2,285,395 ) (1,306,485 ) (4,048,438 ) (1,556,984 ) (17,387,960 ) (1,556,619 ) (13,631,246 ) (1,841,019 ) Increase (decrease) in cash and cash equivalents (16,711,493 ) (852,147 ) (12,658,219 ) 8,531,124 Cash and cash equivalents, beginning of period 17,661,638 25,447,147 13,608,364 16,063,876 Cash and cash equivalents, end of period $ 950,145 $ 24,595,000 $ 950,145 $ 24,595,000 3 CANADIAN ZINC CORPORATION(a development stage company) Notes to Financial StatementsJune 30, 2007 (Unaudited – prepared by management) 1. Basis of Presentation These interim financial statements have been prepared using the same accounting policies and methods of their application as the most recent annual financial statements of the Company. These interim financial statements do not include all disclosures normally provided in the annual financial statements and should be read in conjunction with the Company's audited financial statements for the year ended December 31, 2006.In management's opinion, all adjustments necessary for fair presentation have been included in these interim financial statements.Interim results are not necessarily indicative of the results expected for the fiscal year.Certain comparative figures have been reclassified to conform to the current period's presentation. 2. Short-term Investments and Marketable Securities Short-term investments, which consist primarily of investments in Bankers Acceptances and Guaranteed Investment Certificates, are investments with maturities of three months or more when purchased.As at June 30, 2007, short-term investments consist of $24,999,894. On December 21, 2006, the Company participated in a private placement and subscribed to 5,000,000 Units of Ste. Genevieve Resources Ltd. at $0.05 per Unit for a total of $250,000.Each Unit consists of one common share and one common share purchase warrant entitling the holder to acquire an additional common share at a price exercisable at $0.06 on or before December 29, 2008.The market value as at June 30, 2007 was $125,000 (December 31, 2006 - $300,000), which resulted in the write down of the marketable securities of $125,000 (December 31, 2006 - $Nil). 3. Resource Interests The Company’s resource interests comprise the Prairie Creek Mine Property: June 30 2007 December 31 2006 Acquisition costs: - mining lands $ 3,158,000 $ 3,158,000 - plant and mill 500,000 500,000 3,658,000 3,658,000 Reclamation security deposits 425,000 395,000 Increase from asset retirement obligations 682,270 746,630 Exploration and development costs (see table below) 26,119,744 21,900,626 $ 30,885,014 $ 26,700,256 4 CANADIAN ZINC CORPORATION(a development stage company) Notes to Financial StatementsJune 30, 2007 (Unaudited – prepared by management) 3.Resource Interests (continued) Exploration and development costs incurred in 2007 are detailed below: Three Three Six Six Months ended Months ended Months ended Months ended June 30 2007 June 30 2006 June 30 2007 June 30 2006 Exploration and development costs Assaying and metallurgical studies $ 104,747 $ 20,060 $ 210,991 $ 67,019 Camp operation and project development 550,649 253,756 997,701 316,105 Drilling and underground development 1,103,834 453,368 1,918,296 453,368 Geology 126,990 175,700 247,684 210,839 Insurance, lease rental 28,049 32,930 34,641 39,522 Permitting and environmental 165,265 160,983 285,617 251,914 Transportation and travel 205,861 209,688 353,508 218,217 2,285,395 1,306,485 4,048,438 1,556,984 Amortization – asset retirement obligations 32,180 32,180 64,360 64,360 Amortization – mining plant and equipment 33,973 9,844 67,866 16,869 Asset retirement accretion 19,227 19,727 38,454 39,454 85,380 61,751 170,680 120,683 Total exploration and development costs, for the period 2,370,775 1,368,236 4,219,118 1,677,667 Exploration and development costs, beginning of period 23,748,969 14,081,221 21,900,626 13,771,790 Exploration and development costs, end of period 26,119,744 $ 15,449,457 26,119,744 $ 15,449,457 Prairie Creek Mine The Company holds a 100% interest in the Prairie Creek Mine property, plant and equipment located in the Northwest Territories, Canada. During 2003 the Company renewed two surface leases granted by the Federal Government relating to the operation and care and maintenance of the Prairie Creek Mine Property for a period of ten years terminating June 30, 2012.The Company paid $100,000 upon execution of the lease and is obligated to pay $30,000 per year for five years to a maximum of $250,000 (the final amount of which was paid in the quarter ended March 31, 2007), as a security deposit for the performance of abandonment and reclamation obligations under the leases. 5 CANADIAN ZINC CORPORATION (a development stage company) Notes to Financial Statements June 30, 2007 (Unaudited – prepared by management) 3. Resource Interests (continued) On September 10, 2003 the Company was granted a Type A Land Use Permit and a Type B Water Licence (reissued February 2006) by the Mackenzie Valley Land and Water Board for a period of five years commencing September 10, 2003 for underground development and exploration and for metallurgical testing. On June 12, 2006, under the terms of the Land Use Permit (MV2001C0023 Part 3C, Section 38) and Water Licence (MV2001L2-0003, Part B, Section 2) the Company contributed $30,000 and $70,000, respectively, as security deposits for reclamation obligations. On May 11, 2006 the Mackenzie Valley Land and Water Board issued a Land Use Permit for the Phase 3 Exploration Drilling Program.The Land Use Permit (MV2004C0030), is valid for five years and allows surface exploration and diamond drilling at up to 60 sites.Under the terms of the Permit (Part C, Section 56), a security deposit for $75,000 was made on June 12, 2006. On April 11, 2007, the Mackenzie Valley Land and Water Board issued a Land Use Permit for use of the road which connects the Prairie Creek Mine with the Liard Highway. The Land Use Permit (MV2003F0028) is valid for five years to April 10, 2012.Under the terms of the Permit (Condition #38; 26 (1)(I)) a security deposit in the amount of $100,000 is payable prior to the first use of the road. In 1996, the Company concluded a Co-operation Agreement with the Nahanni Butte Dene Band (“Nahanni”), part of the Deh Cho First Nations.In return for co-operation and assistance undertakings given by Nahanni towards the development of the Prairie Creek Project, the Company granted the following net profit interest and purchase option to Nahanni: (i) A 5% annual net profits, before taxation, interest in the Prairie Creek Project, payable following the generation of profits after taxation equivalent to the aggregate cost of bringing the Prairie Creek Project into production and establishing the access road; and (ii) An option to purchase either a 10% or a 15% interest in the Prairie Creek Project at any time prior to the expiry of three months following permitting for the Project, for the cash payment of either $6 million or $9 million, subject to price adjustment for exploration expenditure and inflation, respectively. In October 2003 Nahanni informed the Company that Nahanni considers the Agreement terminated.Such termination is not in accordance with the provisions of the Agreement.The Company is currently re-negotiating the Agreement with Nahanni. 6 CANADIAN ZINC CORPORATION(a development stage company) Notes to Financial Statements June 30, 2007 (Unaudited – prepared by management) 4. Plant and Equipment June 30, 2007 December 31 2006 Cost Accumulated Amortization Net Book Value Net Book Value Mining equipment $ 647,692 $ 279,910 $ 367,782 $ 401,678 Pilot plant 108,161 77,353 17,951 37,099 Furniture, fixtures & equipment 95,304 76,627 31,534 16,645 $ 851,157 $ 433,890 $ 417,267 $ 455,422 5. Asset Retirement Obligation June 30 2007 December 31 2006 Opening balance – beginning of the period $ 1,380,120 $ 1,302,212 Obligations re-measured during the period - - Accretion expense 38,454 77,908 Ending balance – end of the period $ 1,418,574 $ 1,380,120 The Company’s asset retirement obligation arises from its obligations to undertake site reclamation and remediation in connection with its mining activities.In addition, the Company has posted reclamation security deposits of $425,000. The total discounted amount of the estimated cash flows required to settle the asset retirement obligation as at June 30, 2007 is estimated to be $1,418,574 in 2007 dollars (December 31, 2006 - $1,380,120) excluding the security deposits.While it is anticipated that some expenditures will be incurred during the life of the operation to which they relate, a significant component of this expenditure will only be incurred at the end of the mine life. In determining the carrying value of the asset retirement obligation, the Company has assumed a long-term inflation rate of 2.5%, a credit-adjusted risk-free discount rate of 6.5% and a weighted average useful life of production facilities and equipment of ten years. Elements of uncertainty in estimating this amount include changes in the projected mine life, reclamation expenditures incurred during ongoing operations and reclamation and remediation requirements and alternatives. 7 CANADIAN ZINC CORPORATION (a development stage company) Notes to Financial Statements June 30, 2007 (Unaudited – prepared by management) 6.Share Capital Authorized: Unlimited (2006 – unlimited) common shares with no par value. Shares outstanding: Number of Shares Amount Balance, December 31, 2006 107,590,212 $ 59,993,621 Stock options exercised at $0.23 per share (including $27,000 from contributed surplus attributed to stock-based compensation) 450,000 130,500 Income tax effect on flow-through share renouncement (Note 8) - (2,729,600 ) Balance, March 31, 2007 108,040,212 $ 57,394,521 Stock options exercised at $0.89 per share (including $63,824 from contributed surplus attributed to stock-based compensation) 100,000 152,824 Broker warrants exercised at between $0.72 and $0.93 per share (including $139,228 from contributed surplus attributed to the fair value of warrants attached to private placements issued in prior periods) 302,738 360,467 Balance, June 30, 2007 108,442,950 $ 57,907,812 Stock Options The Company has outstanding directors and employee stock options, fully vested entitling the holders to acquire additional common shares as follows: Number of Shares Exercise Price Expiry Date Option Value 2,860,000 $0.60 January 14, 2010 $1,058,603 110,000 $0.89 June 27, 2011 70,207 1,200,000 $0.90 December 13, 2011 746,374 4,170,000 $1,875,184 8 CANADIAN ZINC CORPORATION (a development stage company) Notes to Financial Statements June 30, 2007 (Unaudited – prepared by management) 6.Share Capital (continued) A summary of the stock option activity for the period is as follows: Shares Weighted Average Exercise Price Options outstanding and exercisable at December 31, 2006 4,780,000 $ 0.66 Cancelled (60,000) 0.89 Exercised (550,000) 0.35 Options outstanding and exercisable at June 30, 2007 4,170,000 On June 13, 2007, at the Company’s Annual meeting, shareholders re-approved the Company’s 10% Rolling Stock Option Plan. Warrants A summary of the Company’s warrants issued and outstanding as at June 30, 2007 is as follows: Balance of Warrants Outstanding at December 31, 2006 Number of Warrants Expired/ Exercised during 2007 Balance of Warrants Outstanding at June 30, 2007 Exercise Price Per Warrant Expiry Date Warrant Value 6,666,666 6,666,666 $1.00 January 30, 2008 $2,263,858 814,093 (287,182) 526,911 $0.72 January 30, 2008 376,110 666,666 666,666 $1.00 January 30, 2008 319,999 2,777,778 2,777,778 $1.15 November 23, 2008 845,077 194,444 194,444 $1.15 November 23, 2008 73,362 486,957 486,957 $1.15 November 23, 2008 183,723 388,889 (15,556) 373,333 $0.93 November 23, 2008 159,887 11,995,493 (302,738) 11,692,755 $4,222,016 9 CANADIAN ZINC CORPORATION (a development stage company) Notes to Financial Statements June 30, 2007 (Unaudited – prepared by management) 6.Share Capital (continued) Contributed Surplus Options Warrants Unexercised Options and Warrants Total Balance, December 31, 2006 $ 2,004,303 $ 4,361,244 $ 113,299 $ 6,478,846 Options cancelled (38,295 ) - 38,295 - Exercise of options (90,824 ) - - (90,824 ) Broker warrants exercised - (139,228 ) - (139,228 ) Balance, June 30, 2007 $ 1,875,184 $ 4,222,016 $ 151,594 $ 6,248,794 7.Related Party Transactions The Company incurred the following expenses to directors and corporations controlled by directors of the Company: Three months ended June 30 2007 Three months ended June 30 2006 Six months ended June 30 2007 Six months ended June 30 2006 Executive and director compensation $ 105,000 $ 279,309 $ 213,200 $ 364,909 Rent 3,000 3,300 6,000 6,600 $ 108,000 $ 282,609 $ 219,200 $ 371,509 All transactions with related parties were within the normal course of business. These transactions have been recorded at amounts agreed to by the transacting parties. 10 CANADIAN ZINC CORPORATION (a development stage company)
